PER CURIAM.
The record discloses that the appellant, Norman T. Whitaker, was an attorney at law duly admitted to *1014practice as a member of tbe bar of the Supreme Court of the District of Columbia; that on June 13, 1924, the Committee on Grievances of that court commenced proceedings therein for his disbarment, charging that on April 3, 1924, in the United States District Court for the Southern Division of the Southern District of California, he had been sentenced to imprisonment for a term of two years upon conviction of a crime involving moral turpitude, to wit, the crime of transporting in interstate commerce a motor vehicle, knowing the same to have been stolen; that the accused on July 2, 1924, entered his appearance in the proceedings, and on October 7,1924, the charges were heard before the Supreme Court of the District, sitting in general term, the accused being present in person, whereupon by the order and judgment of the court he was disbarred and expelled from member-^ ship in the bar of the court; and that he then took an appeal to this court upon the ground that, prior to his disbarment he had appealed from the judgment of conviction against him to the United States Circuit Court of Appeals of the Ninth Circuit, and now claimed that, pending the final determination of the appeal, the Supreme Court of the District should not have disbarred him, but should have done no more than suspend him from practice.
It is now shown to this court by duly attested official certificates that since the order of disbarment the conviction upon which it was founded has been affirmed by the Circuit Court of Appeals of the Ninth Circuit, and that a petition for a writ of certiorari to that court, filed by appellant in the Supreme Court of the United States, has been denied.
It thus appears that the question presented by this appeal is moot. It is therefore'dismissed, at appellant’s costs.